DETAILED ACTION
Notice of Pre-AIA  or AIA  Status. 
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

2.	Claims 1-20 filed on 06/10/2021 are pending and being examined. Claims 1, 11, and 20 are independent form.

Priority
3.	Acknowledgment is made of applicant's claim for the benefit of provisional application under 35 U.S.C. 119(e).

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


5.	Claims 1-20 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

5-1.	Regarding independent claim 1, the claim recites “applying an embedding model to a plurality of faces included in a set of frames of video content for a media title to generate a plurality of face embeddings; aggregating the plurality of face embeddings into a plurality of clusters representing a plurality of characters included in the media title; computing a plurality of prominence scores for the plurality of characters based on one or more attributes of the plurality of clusters; and selecting, from the set of frames, a frame of video content as representative of the media title based on one or more prominence scores for one or more characters included in the frame.” However, it cannot be understood what the “face embeddings” are.  It is not clear whether each of face embeddings means a face of a character or not. It is not clear what the “cluster attributes” are and how they are defined. It is not clear how one or more prominence scores can be calculated for one character since there are combinations that can be generated from “one or more prominence scores for one or more characters”. For at least the foregoing reasons, the claim does not define the metes and bound of the claimed invention with a reasonable degree of precision and particularity, and is rejected under 35 U.S.C. 112(b).

5-2.	Regarding independent claim 11 and 20, each of them faces the same issues set forth in the rejection of claim 1 since each of them essentially includes the same features recited in claim 1. Therefore, the claims do not define the metes and bound of the claimed invention with a reasonable degree of precision and particularity, and are rejected under 35 U.S.C. 112(b).

5-3.	Dependent claims 2-10, and 12-19, therefore are rejected under 35 U.S.C. 112(b).

5-4.	Regarding claims 2, the claim recites “selecting the frame of video content as representative of the media title based on the first interaction score”. According to the wordings of claim 1—"selecting…a frame of video content as representative of the media title”, where “the frame of video content as representative of the media title” has sent in claim 1. It cannot be understood why “the frame of video content” needs to send again and what the difference is. Thus, the claim does not define the metes and bound of the claimed invention with a reasonable degree of precision and particularity, and is rejected under 35 U.S.C. 112(b). Regarding claims 2-3, 6, 12, 15, 17

5-5.	Regarding claims 3, 6, 12, 15, 17, teach of them faces the same issues set forth in the rejection of claim 2 since each of them essentially includes the same features recited in claim 2. Therefore, the claims do not define the metes and bound of the claimed invention with a reasonable degree of precision and particularity, and are rejected under 35 U.S.C. 112(b).

5-6.	Although the claims are indefinite, the examiner is interpreting and examining the claims by the examiner’s best understandings for purpose of examination. 

Claim Rejections - 35 USC § 102
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

8.	Claim 1, 6-9, 11, and 20 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Kulbhushan (WO2019/018434, hereinafter “Kulbhushan”). Kulbhushanis is cited by applicant in IDS filed on 11/16/2021.

Regarding claim 1, Kulbhushanis discloses a computer-implemented method (the method and the system for generating thumbnails for media content items; see fig.1 and para.15), comprising: 
applying an embedding model to a plurality of faces included in a set of frames of video content for a media title to generate a plurality of face embeddings (the method may identify key character faces/images from a video (a collection of images) based on a neural network; see para.15); 
aggregating the plurality of face embeddings into a plurality of clusters representing a plurality of characters included in the media title (the key character faces are first automatically clustered into image clusters to generate the best key character faces based on an unsupervised learning; see para.16, lines 1-3); 
computing a plurality of prominence scores for the plurality of characters based on one or more attributes of the plurality of clusters (the system may proceed to create a personalized thumbnail by increasing the weight factor of key images or image clusters containing the face of the particular character, resulting in a relatively high probability that the particular character appears or is highlighted in the thumbnail; see para.59); and 
selecting, from the set of frames, a frame of video content as representative of the media title based on one or more prominence scores for one or more characters included in the frame (the thumbnail creator 210 selects a single best key character face from all the key character faces of the media content item based on individual weighted scores computed for all the key character faces, and creates a thumbnail for the media content item based on the single best key character faces; see para.59).

Regarding claim 6, Kulbhushan discloses the computer-implemented method of claim 1, further comprising: computing a plurality of face scores for the plurality of faces; and selecting the frame of video content as representative of the media title based on one or more face scores that are included in the plurality of face scores and associated with one or more faces included in the frame (the thumbnail creator 210 computes individual weighted scores for the key character faces in the plurality of image clusters based on intra-cluster distances to generate the best key character faces; see para.53).

Regarding claim 7, Kulbhushan discloses discloses the computer-implemented method of claim 6, wherein the frame is selected as representative of the media title based on a weighted combination of the one or more prominence scores (the system may proceed to create a personalized thumbnail by increasing the weight factor of key images or image clusters containing the face of the particular character, resulting in a relatively high probability that the particular character appears or is highlighted in the thumbnail; see para.59) and the one or more face scores (the thumbnail creator 210 computes individual weighted scores for the key character faces in the plurality of image clusters based on intra-cluster distances to generate the best key character faces; see para.53).

Regarding claim 8, Kulbhushan discloses the computer-implemented method of claim 6, wherein computing the plurality of face scores comprises: inputting each face included in the plurality of faces into a convolutional neural network (clustering by CNNs; see para.44), wherein the convolutional neural network is trained to distinguish between a first set of faces included in a first set of frames that are selected as representative of one or more media titles and a second set of faces included in a second set of frames that are not selected as representative of the one or more media titles; and receiving a face score for the face as output of the convolutional neural network (training data for learning the clustering (i.e., the CNN) to obtain weighting scores; see para.94).

Regarding claim 9, Kulbhushan discloses the computer-implemented method of claim 1, wherein the frame is selected as representative of the media title based on the one or more prominence scores (scores, see para.53) and one or more sizes of one or more faces for the one or more characters in the frame (size for visibility; see para.57).

Regarding claim 11, 20, each of them is an inherent variation of claim 1, thus it is interpreted and rejected for the reasons set forth above in the rejection of claim 1.

Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

10.	Claims 2-5, 10, and 12-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kulbhushan in view of Mei et al (US 2012/0263433, hereinafter “Mei”). 

Regarding claim 2, Kulbhushan does not explicitly disclose the features. However, in same filed of endeavor, Mei teaches: computing a first interaction score between a first pair of characters included in the one or more characters based on a co-occurrence of the first pair of characters in the set of frames; and selecting the frame of video content as representative of the media title based on the first interaction score (“The generation tool 218 automatically creates a presentation or poster containing identified key roles such as selected from one of the community graphs 216 or 500. The key roles will generally appear frequently in the video and have many interactions with other roles in the video”; see para.62; where a key role is presented in a corresponding key frame included by a corresponding key cluster, see para.38, lines 1-4, see para.65 lines 1-3). 

It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to incorporate the teachings of Mei into the teachings of Kulbhushan, by further calculating the frequency of appearance of each character in the video and the number of interactions with other roles in the video to determine key roles and create thumbnail images. The suggestion/motivation for doing so would have been to acquire key roles and generate visual summaries/thumbnails for videos (Mei, see abstract; Kulbhushan, see abstract).

Regarding claim 3, the combination of Kulbhushan and Mei discloses the computer-implemented method of claim 2, further comprising: computing a second interaction score between a second pair of characters included in the one or more characters; and selecting the frame of video content as representative of the media title based on the second interaction score (Mei: generating a set of clusters, each cluster includes serval face image of a same person, each person has different importance of the role; interactions among a group of people; see fig.5, para.52, and para.40 lines 1-9).

Regarding claim 4, 13, the combination of Kulbhushan and Mei discloses, wherein the first interaction score is computed based on a number of frames in which a first character included in the first pair of characters occurs within a prespecified number of frames from a second character included in the first pair of characters (Mei: generating a set of clusters, each cluster includes serval face image of a same person, each person has different importance of the role; interactions among a group of people; see fig.5, para.52, and para.40 lines 1-9)).

Regarding claim 5, 14, the combination of Kulbhushan and Mei discloses, wherein the frame is selected as representative of the media title based on a weighted combination of the one or more prominence scores and the first interaction score (see para.62).

Regarding claim 10, 19, Kulbhushan does not explicitly disclose, wherein each prominence score included in the plurality of prominence scores is computed based on a number of face embeddings in a corresponding cluster. However, in same filed of endeavor, Mei teaches where each prominence score included in the plurality of prominence scores is computed based on a number of face embeddings in a corresponding cluster (see para.62). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to incorporate the teachings of Mei into the teachings of Kulbhushan, by further calculating the frequency of appearance of each character in the video and the number of interactions with other roles in the video to determine key roles and create thumbnail images. The suggestion/motivation for doing so would have been to acquire key roles and generate visual summaries/thumbnails for videos (Mei, see abstract; Kulbhushan, see abstract).

Regarding claim 12, the combination of Kulbhushan and Mei discloses the claimed invention since claim 12 essentially includes the features recited in claims 2 and 3 which are unpatentable over Kulbhushan in view of Mei as rejected above.

Regarding claim 15, the combination of Kulbhushan and Mei discloses the one or more non-transitory computer readable media of claim 11, wherein the instructions further cause the one or more processors to perform the steps of: applying a convolutional neural network to the plurality of faces to generate a plurality of face scores (Kulbhushan, clustering by CNNs; see para.44), wherein the convolutional neural network is trained to distinguish between a first set of faces included in a first set of frames that are selected as representative of one or more media titles and a second set of faces included in a second set of frames that are not selected as representative of the one or more media titles (Kulbhushan, training data for learning the clustering (i.e., the CNN) to obtain weighting scores; see para.94); and selecting the frame of video content as representative of the media title based on one or more face scores that are included in the plurality of face scores and associated with one or more faces included in the frame (Kulbhushan, selecting a single best key character face; see para.59).

Regarding claim 16, the combination of Kulbhushan and Mei discloses the one or more non-transitory computer readable media of claim 15, wherein the frame is selected as representative of the media title based on a weighted combination of the one or more prominence scores (Kulbhushan, see para.59) and the one or more face scores (Kulbhushan, see para.52).

Regarding claim 17, the combination of Kulbhushan and Mei discloses the one or more non-transitory computer readable media of claim 15, wherein the instructions further cause the one or more processors to perform the steps of: computing a first interaction score between a first pair of characters included in the one or more characters based on a co-occurrence of the first pair of characters in the set of frames; and selecting the frame of video content as representative of the media title based on the first interaction score (Mei, see para.62).

Regarding claim 18, the combination of Kulbhushan and Mei discloses the one or more non-transitory computer readable media of claim 11, wherein the frame is selected as representative of the media title based on the one or more prominence scores (Kulbhushan, scores, see para.53) scaled by one or more sizes of one or more faces for the one or more characters in the frame (Kulbhushan, size for visibility; see para.57).

Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUIPING LI whose telephone number is (571)270-3376. The examiner can normally be reached 8:30am--5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EMILY TERRELL can be reached on (571)270-3717. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit https://patentcenter.uspto.gov; https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center, and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RUIPING LI/Primary Examiner, Ph.D., Art Unit 2666                                                                                                                                                                                                        9/30/2022